DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3, and 5-21 are pending.

As per applicant’s previous election of the claims as indicated on 7/13/2020, it is noted that claims 5-11 remain withdrawn from examination.  Of particular note, in light of the recent amendment of claim 1, if the claims were to be examined there may be 112(a) issues due to the combination claimed structures when compared to teachings of the embodiments in the specification. 

It is further noted that claim 12 will be rejoined and amended as shown below.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Thomas Jurecko on 10/26/2020.
The application has been amended as follows: 
In the claims:

Amend claim 12 with:
12.  The apparatus according to claim 1, wherein said radial wall is restrained against said at least one plate by a combination of the magnetic force and at least one of an electric drive force.

Response to Arguments
Applicant's arguments filed 10/21/2020 have been fully considered and are persuasive.
The applicants have amended claim 1 and several of the subsequent dependent claims.  Currently, the rejection of the claims based upon the previous 112 issues are now withdrawn.  In regards to the rejection of the claims based upon 35 USC 103 based upon the prior art references of Tan, Singh, and Tabassi, the applicants have based their arguments upon the recent amendment with the changes of the parent claim 1, and in which the arguments are persuasive and are now withdrawn. The changes include features regarding the actuator having a body that has the radial wall facing the cylinder and the body is free from a liquid cooling circuit and that the radial wall or plate incorporates a permanent magnet.
In this case, the new feature regarding the body being free from a liquid cooling circuit is noted to have support in the specification does state that the cylinder 4 is stated without an autonomous cooling circuit that uses a cooling liquid, see [0026].


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach the claimed invention of the actuator within a hot runner distributor of an injection molding apparatus that incorporates the feature regarding the arrangement of a permanent magnet that utilized in the radial wall or plate in ensuring the contact of the actuator with the plate.  In this case, the Tan reference includes a feature of the contact between the plate that can be seen to utilize conductive thermal exchange to remove the heat.  However, the additional changes to the claim is noted including the feature regarding the permanent magnet and the arrangement to utilize the magnetic forces to maintain thermal exchange contact.  The Tan reference does not teach this feature as it utilizes bolts and further of the springs to urge the plate upwards to maintain contact with the runner plate above.  Further, it is agreed that the Singh and Tabassi reference teaches the use of magnets as primarily of the actuation for the valves, thus distancing from the claimed fluid jack, and further the references teaches only of holding the actuator in position via clamping by the platens or bolts/screws.  Thus the references lack teaching of magnets in holding elements in position particularly for holding and for cooling contact.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL S LUK whose telephone number is (571)272-1134.  The examiner can normally be reached on Monday-Friday 9 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/EMMANUEL S LUK/Examiner, Art Unit 1744                                                                                                                                                                                                        
/XIAO S ZHAO/Supervisory Patent Examiner, Art Unit 1744